Citation Nr: 0624109
Decision Date: 08/10/06	Archive Date: 01/31/07

DOCKET NO. 04- 05 469                       DATE AUG 10 2006

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Ron Settle, Legal Intern


INTRODUCTION

The veteran served on active duty from December 2, 1965 to March 14, 1969. This case comes to the Board of Veterans' Appeals (Board) from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hearing loss and tinnitus.

FINDINGS OF FACT

1. A hearing loss was not manifested during the veteran's active duty or for many 	years thereafter; and any current hearing loss disability is not related to service.

2. Tinnitus was not manifested during the veteran's active duty or for many years 	thereafter; and any current tinnitus is not related to service.

CONCLUSION OF LAW 

1. The criteria for service connection for hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5I07(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2005).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. 	§§ 1110, 5I07(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his hearing loss and tinnitus are a result of his service in Vietnam. The veteran asserts that his condition was caused by noise during combat. The veteran was awarded the Purple Heart, which is taken as proof of service in combat.

- 2



The benefit of the doubt rule provides that the veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the veteran prevails in his claims when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the veteran suffers from a disability resulting from an injury suffered or disease contracted in service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in_ service occurrence of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

The veteran's service medical records do not reflect any specific complaints or diagnoses of hearing loss or tinnitus. The veteran asserts that his current diagnoses of hearing loss and tinnitus are related to service. However, because the veteran is a lay person, he is not deemed competent to give a medical opinion on the diagnosis or etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The veteran was given a VA Audio Examination in May 2003. The examiner noted that the veteran's hearing was within normal limits, both at enlistment and discharge; that more than 30 years have passed since the veteran left military service; and that the veteran reported tinnitus occurring only in the last eight to 10 years, which could be due to the noisy occupational activities the veteran had engaged in since leaving active service held. The examiner opined that it was less than equally as likely as not that his hearing loss and tinnitus were the result of military acoustic trauma.

- 3 



As the preponderance of the evidence is against the veteran's claims, they must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VA is also responsible for informing the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.

The veteran has been notified of the applicable laws in a December 2002 letter that informed the veteran of the information and evidence necessary to warrant entitlement to the benefits sought. The letter was sent before the June 2003 rating decision and was, therefore, timely. See Pelgegrini v. Principi, 18 Vet. App. 112 (2004).

VA has assisted the veteran by obtaining service medical records, all known postservice medical records, and obtaining VA medical examinations with respect to the claims.

In March of2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the duty to assist notice requirements apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. The court held that the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

- 4 



The veteran received this notice in April 2006, subsequent to the initial denial of the claims. In view of the decision of the Board to deny the claims, the failure to notify the appellant prior to the initial RO denial is rendered moot.

There is no prejudice to the veteran in adjudicating his claims at this time.

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

RONALD W. SCHOLZ 
Acting Veterans Law Judge, Board of Veterans' Appeals

- 5 



